Citation Nr: 1216079	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  08-16 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to in-service herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, to include as due to in-service herbicide exposure.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to an increased rating for the low back strain, currently evaluated as 20 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney
ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1991.

The Veteran's service connection claims come before the Board of Veterans' Appeals (Board) on appeal from June 2005 and November 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.  

The Veteran's increased rating claim comes before the Board on appeal from an October 2007 rating decision of the VA RO in Montgomery, Alabama, which increased the disability rating for the low back strain to 20 percent.  The 20 percent rating was made retroactively effective from October 31, 2006, the date of the Veteran's increased rating claim.  The Veteran has continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a Veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

The RO in Montgomery, Alabama, is currently handling the appeals.

In June 2008, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  In subsequent statements in October 2008 and March 2009, the Veteran stated that he wished to withdraw his request for a Board hearing.  So his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2011).

The Board notes that additional medical and lay evidence was submitted after the certification of this appeal to the Board in December 2011.  However, the Veteran waived his right to have the RO initially consider this evidence in a statement from his representative dated in April 2012.  38 C.F.R. §§ 20.800, 20.1304 (2011).
In a March 2009 statement, the Veteran asserted that the medications required for his service-connected low back strain interfere with his employment because the medications make him tired and thus unable to work.  This statement raises a TDIU claim.  When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the TDIU claim is added to the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of entitlement to service connection for pseuduofolliculitis barbae has been raised by the record in a March 2009 statement by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

Prostate Cancer and Diabetes Mellitus Claims

The Veteran seeks entitlement to service connection for diabetes mellitus and prostate cancer, to include as secondary to exposure to herbicides while stationed in Thailand, the Republic of Vietnam waters (brown water), and/or Korea.  See June 2008 Substantive Appeal (on VA Form 9).  Specifically, in a January 2011 statement, the Veteran's representative stated that the Veteran was stationed at Udorn Royal Thai Air Force Base in Thailand from 1974 to 1975.  The Veteran's DD-214 Form confirms that the Veteran was stationed on this base during his active military service.  However, the record does not confirm whether the Veteran was exposed to herbicides while stationed on this military base.

The United States Court of Appeals for Veterans Claims (Court) has consistently held that the evidentiary development procedures provided in VBA's Adjudication Procedure Manual, M21-1, are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1).  As it relates to the claims of entitlement to service connection for diabetes mellitus and prostate cancer, secondary to herbicide exposures, the VA must comply with the evidentiary development noted in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).

In addition, VBA Fast Letter 09-20 provides updated information concerning herbicide use in Thailand during the Vietnam era.  The previous development procedures that VBA was using for purposes of developing information concerning possible Agent Orange exposure in Thailand have been replaced by a memorandum for the record that was jointly prepared by the Compensation and Pension Service and the Department of Defense.  If a claimed herbicide exposure cannot be resolved based on the information contained in this memorandum, then follow-up inquiries are now being sent to the Army and Joint Services Records Research Center (JSRRC).

To date, development regarding the Veteran's reported herbicide exposure while stationed in Thailand, Korea, and the Republic of Vietnam (brown water) has not been performed.  Accordingly, this case must be remanded for that development to be accomplished.

Additionally, a remand is required in order to afford the Veteran VA examinations to determine the nature and etiology of his claimed diabetes mellitus and prostate cancer.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2011).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, regarding current diagnoses, in November 2006, the Veteran was diagnosed by a private physician with prostate cancer, status post prostatectomy.  In January 2007, the Veteran was also diagnosed with diabetes mellitus (no type specified) by a private physician.  

Regarding an in-service incurrence of these disorders, the Veteran's service treatment records (STRs) do not contain any complaints of or treatment for diabetes mellitus or prostate cancer.  However, throughout his appeal, the Veteran described a continuity of symptomatology for these disorders, both during his active military service and since his military discharge.  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Therefore, the claims file currently contains medical and lay evidence of current disorders and in-service incurrences of these disorders.  Thus, the Board finds that a remand is required in order to afford the Veteran VA examinations to determine the nature and etiology of the prostate cancer and diabetes mellitus.  The Veteran has never been afforded a VA examination for these claims.  A VA examination is necessary to determine whether these disorders are related to the Veteran's active military service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Sleep Apnea Claim

A remand is required in order to afford the Veteran VA examinations to determine the nature and etiology of his claimed sleep apnea.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, in regards to a current diagnosis, the treatment records do not contain a diagnosis of sleep apnea.  However, in a September 2008 statement, the Veteran stated that he currently has a continuous positive airway pressure (CPAP) machine for his sleep apnea.  Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1372.

Regarding an in-service incurrence, the Veteran's STRs do not contain any complaints of or treatment for sleep apnea.  However, in a September 2008 statement, the Veteran and his spouse both described a continuity of symptomatology for his sleep apnea, both during his active military service and since his military discharge.  They stated that the sleep apnea began during the Veteran's active military service in 1983 or 1984.  Id.

Therefore, the claims file currently contains competent lay evidence of a current disorder and an in-service incurrence of this disorder.  Thus, the Board finds that a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of the claimed sleep apnea.  The Veteran has never been afforded a VA examination for this claim.  A VA examination is necessary to determine whether this disorder is related to the Veteran's active military service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

TDIU Claim

Regarding the TDIU claim, the Veteran has not been provided with a proper duty-to-assist notice letter.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159; see Dingess v. Nicholson, 19 Vet. App. 473 (2006).

A remand is also required in order to afford the Veteran a VA examination to determine whether his service-connected disabilities currently preclude him from performing substantially gainful employment.  In a March 2009 statement, the Veteran reported that the medications required for his service-connected low back strain interfere with his employment because the medications make him tired and thus unable to work.  Although the Veteran has been afforded VA examinations, a medical opinion regarding the effect of his service-connected disabilities (to include his service-connected low back strain) on his employability has not yet been obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.

Low Back Claim

In a January 2011 statement, the Veteran's representative requested that the Veteran's increased rating claim be referred for extraschedular consideration, since the Veteran has indicated that the medications required for his service-connected low back strain interfere with his employment.  The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  As the TDIU claim is being remanded for an examination regarding the Veteran's employability, this development could affect the outcome of the low back claim, particularly on an extraschedular basis.  Thus, the Board will defer the decision of whether to refer the case for an extraschedular evaluation until the examination is obtained.  Id.  For these reasons, the Board finds that the low back claim is inextricably intertwined with the pending TDIU claim.  Thus, a decision will be deferred pending readjudication of the TDIU claim.  This is in accordance with Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), in which the Court recognized that inextricably intertwined claims should not be adjudicated piecemeal.  

Additionally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Birmingham, Alabama, are dated from May 2009.  All pertinent records since this date should be obtained and added to the claims file.  The Veteran's private records should also be updated upon remand.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for entitlement to a TDIU.  Additionally, this letter should comply with the case of Dingess, 19 Vet. App. at 473.  

2.  Obtain all pertinent VA outpatient treatment records from the Birmingham, Alabama, VAMC since May 2009 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.
If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Obtain and update all private treatment records.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  As it relates to the claims for diabetes mellitus and prostate cancer, secondary to herbicide exposures, comply with the evidentiary development noted in M21- 1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), as well as updated development procedures contained in VBA Fast Letter 09-20.  

Specifically, the RO/AMC should verify whether the Veteran was exposed to herbicides while stationed in Thailand, the Republic of Vietnam (brown water), and/or Korea during his active military service.  The Veteran's DD-214 Form confirms that the Veteran was stationed at the Udorn Royal Thai Air Force Base in Thailand during his active military service.  The RO/AMC should also refer to the Veteran's June 2008 Substantive Appeal (on VA Form 9) for further information on his military service.

5.  Schedule the Veteran for a VA examination with an appropriate expert to determine the etiology of his currently diagnosed prostate cancer, status post prostatectomy.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

Is it at least as likely as not (a 50 percent probability or greater) that the current prostate cancer, status post prostatectomy, was incurred during his active military service?

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

In forming his or her opinion, the examiner is asked to consider the Veterans lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

The Veteran is hereby notified that it is his responsibility to report for this and all of the examinations scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

6.  Schedule the Veteran for a VA examination with an appropriate expert to determine the nature and etiology of his claimed diabetes mellitus.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  State whether the Veteran has a current diabetes mellitus diagnosis. 

(b)  If the Veteran has a current diagnosis, is it at least as likely as not (a 50 percent probability or greater) that the current diagnosis was incurred during his active military service?

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

In forming his or her opinion, the examiner is asked to consider the Veterans lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

7.  Schedule the Veteran for a VA examination with an appropriate expert to determine the nature and etiology of his claimed sleep apnea.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  State whether the Veteran has a current sleep apnea diagnosis. 

(b)  If the Veteran has a current diagnosis, is it at least as likely as not (a 50 percent probability or greater) that the current diagnosis was incurred during his active military service?

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

In forming his or her opinion, the examiner is asked to consider the Veterans lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

8.  After completing the above actions, provide a VA examination to the Veteran in order to assist in evaluating the effect of his service-connected disabilities (low back strain, gastroesophageal reflux disease with granular cell tumor of the esophagus and larynx, hypertension, scars on the abdominal wall, right flank, tear in the central tendon of the right middle finger, fracture of the right fifth metacarpal, scars of the neck and face, and scars of the right thigh) on his employability.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

Specifically, the VA examiner is directed to provide a medical opinion concerning the extent of functional and industrial impairment resulting from each of the Veteran's service-connected disabilities.  

The medical opinion must address whether his service-connected disabilities alone are so disabling as to render his unemployable.  A complete medical, education, and employment history should be taken.  The VA examiner should also consider whether the Veteran is currently receiving Workers Compensation or Social Security Administration (SSA) disability benefits.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary studies and tests shall be conducted.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  

9.  After the above actions have been completed, the RO/AMC should consider whether to refer the claim of entitlement to an increased rating for the low back strain, currently evaluated as 20 percent disabling to the Director of the Compensation and Pension Service, pursuant to the provision of 38 C.F.R. § 3.321(b) (2011) for consideration of whether this benefit is warranted on an extraschedular basis.  This decision should be documented in the claims file.

10.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



